



LENDER SUPPORT AGREEMENT
LENDER SUPPORT AGREEMENT, dated as of May 15, 2019 (this “Lender Support
Agreement”), by and among Infrastructure and Energy Alternatives, Inc., as
Holdings, IEA Intermediate Holdco, LLC, as Intermediate Holdings, IEA Energy
Services LLC, as the Borrower (the “Borrower”), the Subsidiary Guarantors party
hereto and the Lenders party hereto constituting the Required Lenders (the
“Consenting Lenders”).
PRELIMINARY STATEMENTS
A.    Holdings, Intermediate Holdings, the Borrower, the Subsidiary Guarantors
party thereto, Jefferies Finance LLC, as Administrative Agent and Collateral
Agent, the Revolving Agent, the Issuing Bank and the Lenders party thereto are
party to that certain Credit and Guarantee Agreement, dated as of September 25,
2018 (as amended and restated as of November 2, 2018, as amended and restated as
of November 16, 2018, as amended as of April 30, 2019 and as further amended,
restated, amended and restated, supplemented and/or otherwise modified from time
to time on or prior to the date hereof, the “Credit Agreement”).
B.    The Borrower has requested, and the Lenders who execute and deliver this
Lender Support Agreement have agreed, to amend certain terms of the Credit
Agreement as set forth herein and therein, subject to the terms and conditions
set forth herein and therein.
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the sufficiency and receipt of all of which are hereby
acknowledged, the parties hereto hereby agree as follows:
SECTION 1. Definitions. Capitalized terms not otherwise defined in this Lender
Support Agreement have the same meanings as specified in the Credit Agreement.


SECTION 2. Lender Support.    Upon the satisfaction or waiver of the conditions
set forth in Section 3 hereof, each Consenting Lenders agrees to execute and
deliver its signature page to the Third Amendment and Restatement Agreement
substantially in the form attached hereto as Annex A, together with any
amendments thereto that are not adverse to the interests of the Lenders in their
capacities as such (as determined by the Consenting Lenders in their reasonable
discretion) (the “Third Restatement Agreement”). The obligation of the
Consenting Lenders under this Section 2 shall terminate if the conditions set
forth in Section 3 hereof and Section 3 of the Third Restatement Amendment shall
have not been satisfied or waived on or before May 25, 2019. It is understood
and agreed each Consenting Lender’s execution and delivery of its signature page
to the Third Restatement Agreement shall be subject to the conditions set forth
therein and that time is of the essence. Notwithstanding anything to the
contrary in the Third Restatement Agreement, each of the Consenting Lenders
party hereto shall be deemed a “Consenting Lender” under and as defined in the
Third Restatement Agreement so long as such Lender submits an executed signature
page to the Third Restatement Agreement at any time on or prior to the Third
Amendment Effective Date (as defined in the Third Restatement Agreement).


SECTION 3. Conditions Precedent to Lender Support. The obligations of the
Consenting Lenders under Section 2 hereof shall become effective on the date
that the following conditions precedent shall have been satisfied and/or waived:
(a)Holdings shall have issued and/or sold Qualified Capital Stock of at least
$50,000,000, of which Affiliates of the Sponsor shall have purchased at least
$7,500,0000, and contributed, directly or indirectly, the Net Cash Proceeds
received therefrom in the form of cash to the capital of the Borrower as common
equity pursuant to the terms and conditions of the Equity Commitment Agreement,
dated as of May 14, 2019, by and among Holdings, the commitment parties thereto
and Oaktree Power Opportunities Fund III Delaware, L.P.;
(b)execution and delivery by the Borrower of the Transaction Fee Letter
substantially in the form of Annex B hereto and payment in immediately available
funds of the transaction fee therein to each Consenting Lender in the amount set
forth opposite such Consenting Lender’s name therein;
(c)payment of all fees and expenses required to be paid or reimbursed in
accordance with the Expense Reimbursement Letter dated as of April 30, 2019 by
and between certain of the Consenting Lenders and the Borrower; provided that
the Borrower shall have received an invoice therefor within 1 Business Day after
the date hereof; and
(d)each of the representations and warranties by any Loan Party in Section 4 of
this Lender Support Agreement shall be true and correct in all material respects
(except that representation and warranty that is qualified as to “materiality”
or “Material Adverse Effect” shall be true and correct in all respects) on and
as of the date hereof with the same effect as though made on and as of such
date, except to the extent such representations and warranties expressly related
to an earlier date in which case such representation and warranties shall be
true and correct in all material respects as of such earlier date.





--------------------------------------------------------------------------------





SECTION 4. Representations and Warranties. As of the date hereof, each Loan
Party hereby jointly and severally represents and warrants:
(a)except as set forth on Schedule 3 hereto, as of the date hereof, there are no
material amendments, defaults by Holdings or any of its Subsidiaries, known
defaults by any counter-party, delays or cancellations of any construction
agreement with aggregate consideration thereunder of at least $5,000,000 in the
backlog for the current Fiscal Year to which any Loan Party is party or is bound
as of the date hereof;
(b)except as set forth on Schedule 3 hereto, as of the date hereof, there are no
force majeure events that have occurred under any Loan Party’s construction
contract with aggregate consideration thereunder of at least $5,000,000 since
the Original Closing Date that have not been disclosed to the Consenting
Lenders;
(c)after giving effect to the Third Restatement Agreement, each of the
representations and warranties made by any Loan Party set forth in Article V of
the Credit Agreement or in any other Loan Documents shall be true and correct in
all material respects (except that any representation and warranty that is
qualified as to “materiality” or “Material Adverse Effect” shall be true and
correct in all respects) on and as of the date hereof with the same effect as
though made on and as of such date, except to the extent such representations
and warranties expressly related to an earlier date in which case such
representation and warranties shall be true and correct in all material respects
as of such earlier date.


SECTION 5. Execution in Counterparts. This Lender Support Agreement may be
executed in any number of counterparts and by the different parties hereto on
separate counterparts, each of which when so executed and delivered shall be an
original, but all of which shall together constitute one and the same
instrument. A set of counterparts executed by all the parties hereto shall be
lodged with the Borrower. Delivery of an executed counterpart by facsimile or
electronic transmission shall be as effective as delivery of an original
executed counterpart.


SECTION 6. Successors. The terms of this Lender Support Agreement shall be
binding upon, and shall inure for the benefit of, the parties hereto and their
respective successors and assigns.


SECTION 7. GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY
TRIAL. THIS LENDER SUPPORT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. Section 12.08 of the Credit
Agreement is incorporated herein by reference, mutatis mutandis.


SECTION 8. Status. Notwithstanding anything to the contrary set forth herein,
each party herebyto acknowledges and affirms that: (a) the obligations of the
Consenting Lenders herein are several and not joint; (b) no Consenting Lender
has any fiduciary duty to any person or entity or to any other Consenting
Lender, or to any other holder of any debt or other securities of the Borrower;
and and (c) each Consenting Lender has acted independently from each other
Consenting Lender in entering into this Lender Support Agreement and will
continue to so act in exercising its rights and performing its obligations
during the term hereof, irrespective of any joint representation by any adviser
or joint participation in any transaction in respect of the Borrower.
[The remainder of this page is intentionally left blank]







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Lender Support Agreement
to be executed by their respective officers thereunto duly authorized, as of the
date first above written.


BORROWER:
IEA ENERGY SERVICES LLC,

a Delaware limited liability company




By: /s/ Andrew D. Layman
Name: Andrew D. Layman
Title:   Chief Financial Officer




INTERMEDIATE HOLDINGS:
IEA INTERMEDIATE HOLDCO, LLC,

a Delaware limited liability company




By: /s/ Andrew D. Layman
Name: Andrew D. Layman
Title:   Chief Financial Officer
    






HOLDINGS:
INFRASTRUCTURE AND ENERGY ALTERNATIVES, INC.,

a Delaware limited liability company




By: /s/ Andrew D. Layman
Name: Andrew D. Layman
Title:   Chief Financial Officer






SUBSIDIARY GUARANTORS
IEA CONSTRUCTORS, LLC, a Wisconsin limited liability company





By: /s/ William Douglas
Name: William Douglas
Title:    Treasurer




IEA ENGINEERING LLC., a Michigan limited liability company




By: /s/ Al Downes
Name: Al Downes
Title:   President, Treasurer, Secretary


IEA ENGINEERING NORTH CAROLINA, INC., a North Carolina corporation




By: /s/ William Douglas
Name: William Douglas





--------------------------------------------------------------------------------





Title:    Treasurer


WHITE CONSTRUCTORS, LLC., an Indiana limited liability company


By: /s/ Tracy Gelb
Name: Tracy Gelb    
Title:    Treasurer


WHITE ENERGY SERVICES, LLC., a Delaware limited liability company


By: /s/ Tracy Gelb
Name: Tracy Gelb    
Title:    Treasurer


BIANCHI ELECTRIC, LLC (formerly known as WHITE ELECTRICAL CONSTRUCTORS, LLC), a
Delaware limited liability company


By: /s/ Tracy Gelb
Name: Tracy Gelb    
Title:    Treasurer


IEA EQUIPMENT MANAGEMENT, LLC, a Delaware limited liability company


By: /s/ Andrew D. Layman
Name: Andrew D. Layman
Title:   Treasurer
 


IEA MANAGEMENT SERVICES, INC., a Delaware corporation


By: /s/ Andrew D. Layman
Name: Andrew D. Layman
Title:   Treasurer
 


CONSOLIDATED CONSTRUCTION SOLUTIONS I LLC, a Delaware limited liability company




By: /s/ Ryan Evans
Name: Ryan Evans
Title:   Chief Financial Officer
  


CONSOLIDATED CONSTRUCTION SOLUTIONS II LLC, a Delaware limited liability company


By: /s/ Ryan Evans
Name: Ryan Evans
Title:   Chief Financial Officer


MEADOW VALLEY PARENT CORP.., a Delaware corporation




By: /s/ Bharat Shah
Name: Bharat Shah    
Title:   Chief Financial Officer 





--------------------------------------------------------------------------------







MEADOW VALLEY CORPORATION, a Nevada corporation




By: /s/ Ryan Evans
Name: Ryan Evans
Title:   Chief Financial Officer


MEADOW VALLEY CONTRACTORS, INC., a Nevada corporation


By: /s/ Ryan Evans
Name: Ryan Evans
Title:   Chief Financial Officer


AMERICAN CIVIL CONSTRUCTORS LLC, a Colorado limited liability company


By: /s/ Ryan Evans
Name: Ryan Evans
Title:   Treasurer


AMERICAN CIVIL CONSTRUCTORS WEST COAST LLC, a California limited liability
company


By: /s/ Jeff Foerste
Name: Jeff Foerste
Title:   President
  




SAIIA HOLDINGS LLC, a Delaware limited liability company


By: /s/ Ryan Evans
Name: Ryan Evans
Title:   Chief Financial Officer


SAIIA CONSTRUCTION COMPANY LLC, a Delaware limited liability company


By: /s/ Ryan Evans
Name: Ryan Evans
Title:   Chief Financial Officer


IEA HOLDCO 1, LLC, a Delaware limited liability company




By: /s/ Andrew D. Layman
Name: Andrew D. Layman
Title:   Chief Financial Officer




JOHNSTON QUARRY HOLDINGS LLC, a Delaware limited liability company




By: /s/ Benjamin Holmstrom
Name: Benjamin Holmstrom    
Title:   President







--------------------------------------------------------------------------------





EAST STATE STONE LLC, a Delaware limited liability company


By: /s/ Benjamin Holmstrom
Name: Benjamin Holmstrom    
Title:   President




PORTER’S STONE, LLC, a Delaware limited liability company


By: /s/ Benjamin Holmstrom
Name: Benjamin Holmstrom    
Title:   President
  


BELVIDERE STONE, LLC, an Illinois limited liability company


By: /s/ Benjamin Holmstrom
Name: Benjamin Holmstrom    
Title:   President
 


WILLIAM CHARLES CONSTRUCTION COMPANY, LLC, an Illinois limited liability company


By: /s/ Benjamin Holmstrom
Name: Benjamin Holmstrom    
Title:   President
 
RAGNAR BENSON, LLC, an Illinois limited liability company




By: /s/ Benjamin Holmstrom
Name: Benjamin Holmstrom    
Title:   President
  
 
ROCKFORD BLACKTOP CONSTRUCTION, LLC, an Illinois limited liability company


By: /s/ Benjamin Holmstrom
Name: Benjamin Holmstrom    
Title:   President
  
 
JOHN’S STONE, LLC, a Delaware limited liability company




By: /s/ Benjamin Holmstrom
Name: Benjamin Holmstrom    
Title:   President


PORTER BROTHERS, LLC, an Illinois limited liability company




By: /s/ Benjamin Holmstrom
Name: Benjamin Holmstrom    
Title:   President


 





--------------------------------------------------------------------------------





ILLINOIS CCDD OPERATING, LLC, an Illinois limited liability company




By: /s/ Benjamin Holmstrom
Name: Benjamin Holmstrom    
Title:   President


 
WILLIAM CHARLES PURCHASING, INC., an Illinois corporation


By: /s/ Benjamin Holmstrom
Name: Benjamin Holmstrom    
Title:   President
  
 
ENVIRONMENTAL CONTRACTORS, LLC, an Illinois limited liability company


By: /s/ Benjamin Holmstrom
Name: Benjamin Holmstrom    
Title:   President
  
 
FOREST CITY LOGISTICS, LLC, a Delaware limited liability company


By: /s/ Andrew D. Layman
Name: Andrew D. Layman    
Title:   Treasurer
    
 
STRUCTORS, INC., an Illinois corporation




By: /s/ Benjamin Holmstrom
Name: Benjamin Holmstrom    
Title:   President
   
 
MULFORD STONE, LLC, a Delaware limited liability company


By: /s/ Benjamin Holmstrom
Name: Benjamin Holmstrom    
Title:   President


 
DPK, LLC, a Delaware limited liability company


By: /s/ Benjamin Holmstrom
Name: Benjamin Holmstrom    
Title:   President
  









--------------------------------------------------------------------------------





 
Brightwood Capital Fund IV-U, LP, as a Lender
 
By: /s/ Sengal Selassie
 
Name: Sengal Selassie
 
Title: Managing Member
 
 
 
By: /s/ Phil Daniele
 
Name: Phil Daniele
 
Title: Chief Risk Officer



 
Brightwood Capital Co-Invest Fund, LP, as a Lender
 
By: /s/ Sengal Selassie
 
Name: Sengal Selassie
 
Title: Managing Member
 
 
 
By: /s/ Phil Daniele
 
Name: Phil Daniele
 
Title: Chief Risk Officer
 
 
 
Brightwood Capital Offshore Fund IV-U, LP, as a Lender
 
By: /s/ Sengal Selassie
 
Name: Sengal Selassie
 
Title: Managing Member
 
 
 
By: /s/ Phil Daniele
 
Name: Phil Daniele
 
Title: Chief Risk Officer
 
 
 
Brightwood Capital Fund IV, LP dba Brightwood Capital Fund IV SPV-4, LLC, as a
Lender
 
By: /s/ Sengal Selassie
 
Name: Sengal Selassie
 
Title: Managing Member
 
 
 
By: /s/ Phil Daniele
 
Name: Phil Daniele
 
Title: Chief Risk Officer
 
 
 
BCOF Capital, LP, as a Lender
 
By: /s/ Sengal Selassie
 
Name: Sengal Selassie
 
Title: Managing Member
 
 
 
By: /s/ Phil Daniele






--------------------------------------------------------------------------------





 
Name: Phil Daniele
 
Title: Chief Risk Officer
 
 
 
Brightwood Capital Offshore Fund IV SPV-4, LLC, as a Lender
 
By: /s/ Sengal Selassie
 
Name: Sengal Selassie
 
Title: Managing Member
 
 
 
By: /s/ Phil Daniele
 
Name: Phil Daniele
 
Title: Chief Risk Officer
 
 
 
Brightwood Capital Fund IV LP dba Brightwood Capital Fund IV SPV-3, LLC, as a
Lender
 
By: /s/ Sengal Selassie
 
Name: Sengal Selassie
 
Title: Managing Member
 
 
 
By: /s/ Phil Daniele
 
Name: Phil Daniele
 
Title: Chief Risk Officer
 
 
 
Brightwood Capital Fund IV LP dba Brightwood Capital Fund IV SPV-3, LLC, as a
Lender
 
By: /s/ Sengal Selassie
 
Name: Sengal Selassie
 
Title: Managing Member
 
 
 
By: /s/ Phil Daniele
 
Name: Phil Daniele
 
Title: Chief Risk Officer
 
 
 
Brightwood Capital Offshore Fund IV, LP dba Brightwood Capital Offshore Fund IV
SPV-3, LLC, as a Lender
 
By: /s/ Sengal Selassie
 
Name: Sengal Selassie
 
Title: Managing Member
 
 
 
By: /s/ Phil Daniele
 
Name: Phil Daniele
 
Title: Chief Risk Officer
 
 
 
Brightwood Capital Offshore Fund IV, LP dba Brightwood Capital Offshore Fund IV
Holdings SPV-2, LLC, as a Lender
 
By: /s/ Sengal Selassie
 
Name: Sengal Selassie
 
Title: Managing Member
 
 
 
By: /s/ Phil Daniele
 
Name: Phil Daniele
 
Title: Chief Risk Officer
 
 
 
Brightwood Capital Fund IV LP dba Brightwood Capital Fund IV Holdings SPV2 LLC,
as a Lender
 
By: /s/ Sengal Selassie
 
Name: Sengal Selassie
 
Title: Managing Member
 
 
 
By: /s/ Phil Daniele
 
Name: Phil Daniele
 
Title: Chief Risk Officer








--------------------------------------------------------------------------------












--------------------------------------------------------------------------------





 
Cumberland Park CLO, Ltd., as a Lender
Dewolf Park CLO, Ltd., as a Lender
Dorchester Park CLO Designated Activity Company, as a Lender
Gilbert Park CLO Ltd, as a Lender
Greenwood Park CLO, Ltd., as a Lender
Jay Park CLO Ltd., as a Lender
Long Point Park CLO, Ltd., as a Lender
Stewart Work CLO, Ltd., as a Lender
Thayer Park CLO, Ltd., as a Lender
Tryon Park CLO, Ltd., as a Lender
Webster Park CLO, Ltd., as a Lender
Cook Park CLO, Ltd., as a Lender
Buttermilk Park CLO, Ltd, as a Lender
Chenango Park CLO Ltd, as a Lender
By: GSO / Blackstone Debt Funds Management LLC, as Collateral Manager


GSO Orchid Fund LP
By: GSO Orchid Fund Associates LLC, as General Partner


GSO Downing Street LLC
By: GSO Direct Lending Fund-D LP, its Member
By: GSO Direct Lending Fund-D Associates LLC, its General Partner


GSO Stone Street LLC
By: GSO Direct Lending Fund-D LP, its Member
By: GSO Direct Lending Fund-D Associates LLC, its General Partner


GSO Harrington Credit Alpha Fund (Cayman) L.P., as a Lender
By: GSO Capital Partners LP, its Investment Manager


GSO Diamond Portfolio Borrower LLC
By: GSO Diamond Portfolio Holdco LLC, its Managing Member
By: GSO Diamond Portfolio Fund LP, its Managing Member
By: GSO Diamond Portfolio Associates LLC, its General Partner


BGSL Breckenridge Funding LLC, as a Lender
By: Blackstone / GSO Secured Lending Fund, as Sole Member


 
By: /s/ Marisa J. Beeney
Name: Marisa J. Beeney
Title: Authorized Signatory
 
Raven Asset-Based Credit Fund 1 LP, as a Lender
By: Raven Capital Management LLC, its investment manager
 
 


By: /s/ Chris Felice
Name: Chris Felice
Title: CFO
 






